CAPOTOSTO, J.
The plaintiff in her motion for a new trial urges that the sum of $850, awarded her as damages by the jury for injuries claimed to have been 'sustained by her in an autofmotoile accident, is inadequate. All other grounds set out in the motion are waived.
The evidence offered by the plaintiff on the question of damages was hazy and at times in conflict with expected human conduct. The details upon this point must toe read in their entirety to give a comprehensive view of the weakness of her claim. That 'she was entitled to somte damages was clear. What would adequately compensate her was within the sound discretion of the jury. The verdict shows that the men who passed upon her demands used good judgment rather than sympathy as a basis for their decision.
Motion for new trial denied.